EXHIBIT 3(i) CERTIFICATE OF DESIGNATIONS of SERIES A JUNIOR PARTICIPATING PREFERRED STOCK of BASIC EARTH SCIENCE SYSTEMS, INC. (Pursuant to Section151 of the Delaware General Corporation Law) Basic Earth Science Systems, Inc., a corporation organized and existing under the General Corporation Law of the State of Delaware (hereinafter called the “Corporation”), hereby certifies that the following resolution was adopted by the Board of Directors of the Corporation as required by Section151 of the General Corporation Law at a meeting duly called and held on February4, 2009: RESOLVED, that pursuant to the authority granted to and vested in the Board of Directors of this Corporation (hereinafter called the “Board of Directors” or the “Board”) in accordance with the provisions of the Certificate of Incorporation, the Board of Directors hereby creates a series of Preferred Stock, par value $0.001 per share, of the Corporation (the “Preferred Stock”), and hereby states the designation and number of shares, and fixes the relative rights, preferences, and limitations thereof as follows: SeriesA Junior Participating Preferred Stock: Section 1.Designation and Amount.The shares of such series shall be designated as “SeriesA Junior Participating Preferred Stock” (the “SeriesA Preferred Stock”) and the number of shares constituting the SeriesA Preferred Stock shall be 100,000.Such number of shares may be increased or decreased by resolution of the Board of Directors; provided, that no decrease shall reduce the number of shares of SeriesA Preferred Stock to a number less than the number of shares then outstanding plus the number of shares reserved for issuance upon the exercise of outstanding options, rights or warrants or upon the conversion of any outstanding securities issued by the Corporation convertible into SeriesA Preferred Stock. 1 Section 2.Dividends and Distributions. (A)Subject to the rights of the holders of any shares of any series of Preferred Stock (or any similar stock) ranking prior and superior to the SeriesA Preferred Stock with respect to dividends, the holders of shares of SeriesA
